 
EXHIBIT 10.1
 
UNIT PURCHASE AGREEMENT


This Unit Purchase Agreement ("Agreement"), is made and entered into as of the
29th day of January 2010 (the “Effective Date”) by and between GULFSTREAM
INTERNATIONAL GROUP, INC., a Delaware corporation (the “Company”) having an
executive office located at 3201 Griffin Road, 4th Floor, Fort Lauderdale,
Florida 33312; and the Persons who have executed this Agreement on the Purchaser
Signature Page (individually, the “Purchaser” and collectively, the
“Purchasers”). The Company and each Purchaser is hereinafter sometimes referred
to individually as a “Party” and the Company and all Purchasers are hereinafter
sometimes referred to collectively as the “Parties.”
 
RECITALS:


A.           The Company desires to sell units of its equity securities
hereinafter described (the “Units”) to the Purchasers to provide the Company
with additional working capital.


B.           The Purchasers are willing to purchase the Units in the maximum
amount of $1,500,000, all upon the terms and subject to the conditions
hereinafter set forth.


C.           As a material inducement to cause the Purchasers to enter into this
Agreement and purchase the Units, the Company has agreed to enter into this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
repre­sentations and warranties contained in this Agreement, the Parties hereto
agree as follows:
 
DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:

 
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the Company and its Subsidiaries.


 “Affiliate” means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.


“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.


 “Certificate of Incorporation” shall mean the certificate of incorporation of
the Company, as amended to date.
 
“Closing Date” shall, with respect to each Purchaser, be that date on or before
the date of expiration of the Offering Period on which such Purchaser shall
subscribe to the Units and such subscription shall be accepted by the Company’s
execution and delivery of this Agreement.


    “Common Stock” shall mean the shares of common stock of the Company, $.01
par value per share, that are authorized for issuance pursuant to the
Certificate of Incorporation.


“Dollar” and “$” means lawful money of the United States of America.



--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Financial Statements” shall have the meaning as is defined in Section 3.4 of
this Agreement.


“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.


“Knowledge” means the knowledge after reasonable inquiry.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of the Company and
its Subsidiaries, when taken as a consolidated whole.


“National Securities Exchange” means the collective reference to the New York
Stock Exchange, the NYSE Amex Exchange, the Nasdaq Stock Exchange, the FINRA OTC
Bulletin Board or any other recognized national securities exchange in the
United States.


“Offeree Questionnaire” means the questionnaire to be executed by each Purchaser
in the form of Exhibit A annexed hereto and made a part hereof.


“Offering” means the offering of the Units pursuant to this Agreement.


“Offering Memorandum” shall mean the confidential private placement memorandum
of the Company dated as of November 23, 2009, in the form of Exhibit C annexed
hereto and made a part hereof.


“Offering Period” shall mean the period that commenced as of the Effective Date
and shall expire on February 28, 2010, unless such Offering Period shall be
extended by the Company as provided in Section 1.6 below.
 
“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.
 
“Purchase Price” shall mean the total purchase price paid by each Purchaser to
the Company for all Units sold to such Purchaser; which Purchase Price shall be
the product of multiplying (a) the number of Units sold in this Offering, by (b)
the Unit Purchase Price.
 
        “Placement Agent” means ____________________.
 
        “Registration Rights Agreement” means the registration rights agreement
between the Company and each Purchaser in substantially the form of Exhibit D
annexed hereto and made a part hereof.
 
        “Shares” means the collective reference to (a) the Common Stock included
in the Units, and (b) the Warrant Shares.
 
-2-

--------------------------------------------------------------------------------


 
     “Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
    “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means the
collective reference to: (i) any income, alternative or add-on minimum tax,
gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise
tax, profits tax, license tax, withholding tax, payroll tax, employment tax,
excise tax, severance tax, stamp tax, occupation tax, property tax,
environmental or windfall profit tax, custom, duty or other tax, impost, levy,
governmental fee or other like assessment or charge of any kind whatsoever
together with any interest or any penalty, addition to tax or additional amount
imposed with respect thereto by any governmental or Tax authority responsible
for the imposition of any such tax (domestic or foreign); (ii) any liability for
the payment of any amounts of the type described in clause (i) above as a result
of being a member of an affiliated, consolidated, combined or unitary group for
any Taxable period, and (iii) any liability for the payment of any amounts of
the type described in clauses (i) or (ii) above as a result of any express or
implied obligation to indemnify any other person.
 
     “Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


 “Transaction Documents” means the collective reference to this Agreement, the
Offeree Questionnaire, the Warrant, the Registration Rights Agreement and the
Offering Memorandum.


 “Units” means a minimum of $1,000,000 and a maximum of $1,500,000 of Common
Stock and Warrants of the Company offered pursuant to this Agreement; each Unit
to consist of (a) one share of Common Stock, and (b) a Warrant to purchase
three-quarters (0.75) of a share of Common Stock.
 
         “Unit Purchase Price” shall mean the purchase price for each Unit
offered hereby which shall be calculated in accordance with Section 1.1(c) of
this Agreement.


 “Warrant” or “Warrants” means the individual or collective reference to the
warrant to purchase shares of Common Stock of the Company that are included in
each of the Units, and in the form of Exhibit B annexed hereto and made a part
hereof.


 “Warrant Shares” means the shares of Common Stock that are issuable upon
exercise of the Warrants


-3-

--------------------------------------------------------------------------------


 
ARTICLE I
PURCHASE AND SALE OF THE UNITS


Section 1.1  Purchase and Sale of Units.


(a)  Terms of the Unit.  Upon the terms and conditions set forth in this
Agreement, the Company is Offering Units to each Purchaser consisting of (i) one
(1) share of the Common Stock of the Company, and (ii) a Warrant to purchase
three-quarters (0.75) of a share of Common Stock of the Company.


(b)  Maximum Dollar Amount of Units. A maximum amount of $1,500,000 of Units
will be sold in the Offering during the Offering Period, subject to increase as
provided in Section 1.6(a) below.


(c)  Unit Purchase Price. Each Unit shall be priced on the Closing Date
applicable to each Purchaser, and such price (the “Unit Purchase Price”) shall
be equal to $1.40.  Accordingly, the Company shall issue to each Purchaser on
the Closing Date applicable to such Purchaser, that number of shares of Common
Stock as shall determined by dividing (i) 100% of the proceeds received from
such Investor, by (ii) the Unit Purchase Price.


Section 1.2   Minimum Purchase. Each Purchaser shall purchase and pay for not
less than 10,000 Units, consisting of 10,000 shares of Common Stock and Warrants
entitling the holder to purchase an additional 7,500 shares of Common Stock (the
“Minimum Units”); provided, however, that the Company and the Placement Agent
may agree to permit a Purchaser to purchase and receive less than the Minimum
Units.


Section 1.3  The Warrants. As part of the Units, each Purchaser shall be issued
a Warrant which shall:


(a) entitle the Purchaser or any subsequent holder of such Warrant, to purchase
that number of shares of Common Stock as shall be equal to seventy-five percent
(75%) of the number of shares of Common Stock included in all Units purchased by
the Purchaser;


(b) expire July 29, 2013;


(c) have an initial exercise price of $3.00 per share of Common Stock, subject
to certain adjustments, as provided therein;


(d) be exercisable beginning six (6) months after the date of issuance; and


(e) be substantially in the form of the Warrant attached hereto as Exhibit B and
made a part hereof.


 Section 1.4  Warrant Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of shares of Common Stock equal to
one hundred ten percent (110%) of the number of Warrant Shares.


-4-

--------------------------------------------------------------------------------


 
  Section 1.5  Method of Subscription and Payment of Purchase Price.


(a)  Subject to the terms and conditions hereof, on each Closing Date the
Company agrees to issue and sell to the applicable Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, such Purchaser agrees to
purchase, for the Unit Purchase Price, that number of Units as are set forth on
the signature page of this Agreement next to the name of such Purchaser, and pay
to the Company the total Purchase Price for such Units.


(b) Payment of the Purchase Price shall be made either:
 
(i)          by check payable to the order of “Anslow & Jaclin, LLP-Attorney
Trust Account” and referencing “Gulfstream International Group, Inc.;” or


(ii)         by wire transfer of immediately available funds to the following
account maintained by the Placement Agent:
 

  Receiving Bank Name:    Wachovia Bank   Receiving Bank ABA#:   031201467  
Receiving Bank Address:  Freehold, New Jersey   Beneficiary’s Name:  Anslow &
Jaclin, LLP—Attorney Trust Account   Reference: Gulfstream International Group,
Inc.   Beneficiary’s Account #:  2000013292968

 
(c) Each Purchaser shall, simultaneous with his, her or its payment of the
Purchase Price for the Units purchased, execute and deliver to the Placement
Agent:


(i)           The Purchaser Signature Page to this Agreement;
(ii)          The Offeree Questionnaire (Exhibit A) completed by the Purchaser;
and
(iii)         The signature page to the Registration Rights Agreement (Exhibit
D).


(d) On or promptly following such Closing Date, the Company shall execute and
deliver to such Purchaser the applicable Warrant included in the Units
purchased.


Section 1.6  Closing; Multiple Closings.


(a) The Units shall be sold to each Purchaser at a Closing held on the Closing
Date applicable to such Purchaser, and the Company and the Placement Agent shall
conduct multiple Closings of sales of Units through and including the date of
expiration of the Offering Period.  There shall be no minimum number or dollar
amount of Units that must be sold to complete this Offering and all proceeds
received from sales of Units during the Offering Period, less applicable
compensation payable to the Placement Agent, shall be remitted directly to the
Company.


(b) Provided that the Units shall have been properly subscribed for by the
applicable Purchaser, funds representing the sale thereof shall have cleared,
and all conditions to Closing have been satisfied or waived, the Closing of the
purchase and sale of Units by each Purchaser shall take place at the offices of
the Placement Agent, 650 Fifth Avenue, New York, New York 10019, (the “Closing”)
on any Closing Date which shall be not later than the expiration date of the
Offering Period; provided, that the expiration date of the Offering Period may
be extended for up to an additional 45 days at the sole discretion of the
Company.


-5-

--------------------------------------------------------------------------------


 
        Section 1.7  Exemption from Registration.  The Parties intend that the
Units to be issued by the Company to the Purchasers shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Section 4(2) of the Securities Act and the rules
and regulations promulgated thereunder.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.


Each of the Purchasers individually (and not jointly) hereby represents and
warrants to the Company as follows:


  Section 2.1  Authorization and Power. Such Purchaser has the requisite power
and authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units being sold to him, her or it hereunder. The execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which such Purchaser is a party by such Purchaser and the consummation by him,
her or it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary individual, corporate, partnership or limited
liability company action (as applicable), and no further consent or
authorization of such Purchaser or other Person, is required. This Agreement and
each of the other Transaction Documents to which such Purchaser is a party has
been duly authorized, executed and delivered by such Purchaser and constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of such Purchaser enforceable against such Purchaser in accordance with the
terms hereof.


Section 2.2  No Conflicts.The execution, delivery and performance of this
Agreement and each of the other Transaction Documents to which such Purchaser is
a party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) if applicable,
result in a violation of such Purchaser’s charter documents, bylaws, operating
agreement, partnership agreement or other organizational documents or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument or obligation to which such Purchaser is a party or by which his,
her or its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Purchaser. Such Purchaser is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or any other
Transaction Document to which such Purchaser is a party or to purchase the Units
in accordance with the terms hereof, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.


 Section 2.3  Status of Purchaser. Each Purchaser is an “accredited investor” as
defined in Regulation D, a “qualified institutional buyer” as defined in Rule
144A, or a “non-US person” as defined in Regulation S. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.


-6-

--------------------------------------------------------------------------------


 
  Section 2.4  Acquisition for Investment. Each Purchaser is acquiring the
Units, the Common Stock, the Warrants and the Warrant Shares (collectively, the
“Securities”) solely for his, her or its own account for the purpose of
investment and not with a view to or for sale in connection with a distribution.
The Purchaser does not have a present intention to sell the Securities, nor a
present arrangement (whether or not legally binding) or intention to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein (except as provided below),
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition.


 Section 2.5  Risks of Investment.  Each Purchaser acknowledges that such
Purchaser has read and understands the risk factors set forth in the Offering
Memorandum, is able to bear the financial risks associated with an investment in
the Securities, and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company. Each Purchaser further acknowledges that that the purchase of the
Securities involves a significant degree of risk.


 Section 2.6  Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.
 
Section 2.7  Information.  The Purchaser and his, her or its advisors, if any,
have (a) received and carefully reviewed a copy of the Offering Memorandum, and
(b) had the opportunity to ask questions of management of the Company and its
Subsidiaries and have been furnished with all information relating to the
business, finances and operations of the Company and information relating to the
offer and sale of the Units which have been requested by the Purchaser or its
advisors.  Neither such inquiries nor any other due diligence investigation
conducted by the Purchaser or any of its advisors or representatives shall
modify, amend or affect the Purchaser’s right to rely on the representations and
warranties of the Company contained herein.  The Purchaser further represents to
the Company that the Purchaser’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Purchaser and its
representatives.
 
Section 2.8  Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
Section 2.9  Transfer or Re-sale.  The Purchaser understands that except as
provided in the Registration Rights Agreement, the sale or re-sale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be transferred
unless (i) the Securities are sold pursuant to an effective registration
statement under the Securities Act, (ii) the Purchaser shall have delivered to
the Company an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, which opinion shall be reasonably
acceptable to the Company, (iii) the Securities are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of the Purchaser who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2.9 and who is an
Accredited Purchaser, (iv) the Securities are sold pursuant to Rule 144, or
(v) the Securities are sold pursuant to Regulation S under the Securities Act
(or a successor rule) (“Regulation S”).  Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.
 
-7-

--------------------------------------------------------------------------------


 
 Section 2.10  Legends.  The Purchaser understands that the Common Stock, the
Warrants and the Warrant Shares shall bear a restrictive legend in the form as
set forth below.  The Purchaser understands that, until such time as the resale
of the Common Stock or the Warrant Shares have been registered under the
Securities Act as contemplated by the Registration Rights Agreement or otherwise
may be sold pursuant to Rule 144 or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates evidencing such Securities):
 
“Neither the offer nor sale of the securities represented by this certificate
has been registered under the Securities Act of 1933, as amended, (the
“Act”).  The securities may not be sold, transferred or assigned in the absence
of an effective registration statement for the securities under the Act, or an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, that registration is not required under the
Act or unless sold pursuant to Rule 144 or Regulation S under the Act.”


Section 2.11  Residency.  The Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.
 
Section 2.12  Non-Compliance with Continued Listing Standards of NYSE Amex
Exchange. The Purchaser acknowledges that the Company is currently not in
compliance with certain continued listing standards of the NYSE Amex Exchange,
including compliance with specified minimum stockholders equity thresholds when
an issuer sustains net losses over a number of years.  The Company has not met
the threshold set forth in Section 1003(a) of the NYSE Amex Exchange’s Company
Guide because, for the 2008 fiscal year, the Company has stockholder’s equity of
less than $2 million and losses from continuing operations and/or net losses in
two out of its three most recent fiscal years.  As a result, the Company has
received a notice from the NYSE Amex Exchange that it has not met this continued
listing requirement.


-8-

--------------------------------------------------------------------------------


 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company hereby represents and warrants to the Purchasers, as follows:


Section 3.1  Organization and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Company has the corporate power to own its own property and to
carry on its business as now being conducted and is duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact.


Section 3.2  Authority.  The Company has the corporate power to enter into this
Agreement and to perform its obligations hereunder, including the issuance of
the Units.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by the Board of
Directors of the Company as required by Delaware law.  The execution and
performance of this Agreement will not constitute a material breach of any
agreement, indenture, mortgage, license or other instrument or document to which
the Company is a party and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to the Company or its properties.  The
execution and performance of this Agreement will not violate or conflict with
any provision of the respective Certificate of Incorporation or by-laws of the
Company.


Section 3.3  Exchange Act Filings; Exchange Listing.


(a)           The Company has timely filed and will continue to file (in each
case, subject to 12b-25 extensions) all Form 10-KSB, Form 8-K, Form 10-Q, Form
14-A Proxy Statements and other forms and periodic reports (collectively, SEC
Reports”) required to be filed under the Exchange Act, and is a full reporting
company under Section 13 or 15(d) of the Exchange Act..


(b)           The disclosures set forth and to be set forth in the SEC Reports
are and will be true and correct in all material respects, do not and will not
contain any untrue statement of a material fact or omit or will omit to state
any fact necessary to make any statement therein not materially misleading.


(c)           The Common Stock is listed for trading on the NYSE:Amex Exchange
(the “AMEX”) and, except as otherwise disclosed in the SEC Reports, the Company
has (i) complied in all material respects with the rules and regulations of the
AMEX, and (ii) no reason to believe that its Common Stock will be delisting from
trading on such securities exchange.


Section 3.4  Company Financial Statements.


The Company has furnished to the Purchasers the unaudited consolidated balance
sheet as at December 31, 2008 and consolidated statement of operations and
statement of cash flows of the Company and its Subsidiaries for the fiscal year
then ended, and the unaudited consolidated balance sheet as at September 30,
2009 and the unaudited consolidated statement of operations of the Company and
its Subsidiaries for the nine (9) months then ended (collectively, the “Company
Financial Statements”).  Except as set forth on the balance sheet dated
September 30, 2009, as at such date, the Company and its Subsidiaries has no
other material assets and has incurred no other material liabilities, debts or
obligations, whether fixed, contingent or otherwise required to be set forth on
a balance sheet prepared in accordance with GAAP.  The books of account and
other financial records of the Company are in all respects complete and correct
in all material respects and are maintained in accordance with good business and
accounting practices.


-9-

--------------------------------------------------------------------------------


 
     Section 3.5  No Material Adverse Effects.  Except as set forth in the SEC
Reports or disclosed in the Offering Memorandum, since September 30, 2009:


(a)           there has not been any material adverse change in the financial
position of the Company and its Subsidiaries (collectively, the “Company Group”)
except changes arising in the ordinary course of business, which changes will in
no event have a Material Adverse Effect on the financial position of the Company
Group, and will be consistent with the representations made by the Company
hereunder.


(b)           there has not been any damage, destruction or loss that would have
a Material Adverse Effect on the assets, prospective business, operations or
condition (financial or otherwise) of the  Company Group whether or not covered
by insurance;


(c)           there has not been any declaration setting aside or payment of any
dividend or distribution with respect to any redemption or repurchase of  the
Common Stock;


(d)           there has not been any sale of an asset (other than in the
ordinary course of business) or any mortgage pledge by the Company Group of any
properties or assets; or


(e)           there has not been adoption or modification of any pension, profit
sharing, retirement, stock bonus, stock option or similar plan or arrangement.


(f)           there has not been any loans or advance to any shareholder,
officer, director, employee, consultant, agent or other representative or made
any other loans or advance otherwise than in the ordinary course of business;


(g)           except in the ordinary course of business, there has not been any
increase in the annual level of compensation of any executive employee of the
Company Group; and


(h)           the Company Group has not issued any equity securities or rights
to acquire equity securities.


Section 3.6  Taxes.  The Company Group has timely filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has paid or made adequate provisions for all taxes or
assessments which have become due as of the Closing Date, and there are no
deficiencies outstanding.


Section 3.7  Compliance with Laws.   The Company Group has complied with all
federal, state, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business, which, if not complied with, would have a Material Adverse Effect.


Section 3.8  Actions and Proceedings.  The Company Group is not a Party to any
pending litigation or, to its knowledge, any governmental proceedings are
threatened against the Company Group, that could reasonably be expected to have
a Material Adverse Effect.


-10-

--------------------------------------------------------------------------------


 
         Section 3.9  Access to Records.  The corporate financial records,
minute books, and other documents and records of the Company have been made
available to the Purchasers prior to the Closing hereof.


Section 3.11  Brokers or Finders.  Except for the payment to the Placement Agent
of (a) commissions in the amount of 9% of the total Purchase Price received by
the Company from the Offering from the sale of all Units, (b) a non-accountable
expense allowance equal to 2% of the total Purchase Price received by the
Company from the Offering from the sale of all Units, and (c) warrants (the
“Placement Agent Warrants”) entitling the holder to receive Common Stock and
warrants equal to 8% of the aggregate number of Units sold in the Offering
(collectively, the “Placement Agent Compensation”), no commissions, brokers'
fees or finder's fee will be payable by the Company in connection with the
transactions contemplated by this Agreement, nor will any such fee be incurred
as a result of any actions of the Company.


Section 3.12   Expenses.   It is understood and agreed that following the
execution of this Agreement, any and all legal or other fees and expenses with
respect to any filings, documentation and related matters with respect to the
consummation of the transactions contemplated hereby shall be the sole
responsibility of the Company, and that the Purchasers shall not be responsible
for any such expenses or legal or other fees.


ARTICLE IV
CONDITIONS


Section 4.1  Conditions Precedent to the Obligation of the Company to Sell the
Units. The obligation hereunder of the Company to issue and sell the Units, the
Common Stock and the Warrants to each Purchaser is subject to the satisfaction
or waiver, on or before the applicable Closing Date, of each of the conditions
set forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.


(a)    Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.


(b)    Performance by the Purchaser. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.


(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.


(d)     Delivery of Purchase Price. The Purchase Price for the Units delivered
by the applicable Purchaser to the Placement Agent and such funds shall have
cleared.


-11-

--------------------------------------------------------------------------------


 
(e)     Delivery of Transaction Documents. The Transaction Documents to which
the Purchaser is a party shall have been duly executed and delivered by the
applicable Purchaser to the Placement Agent or the Company.


Section 4.2  Conditions Precedent to the Obligation of the Purchaser to Purchase
the Units. The obligation hereunder of each Purchaser to acquire and pay for the
Units is subject to the satisfaction or waiver, at or before the applicable
Closing Date, of each of the conditions set forth below. These conditions are
for each Purchaser’s sole benefit and may be waived by such Purchaser at any
time in its sole discretion.


(a)           Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all respects as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct in all respects as of such date.


(b)           Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.


(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


(d)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(e)           Registration Rights Agreement. On the Closing Date, the Company
shall have executed and delivered the Registration Rights Agreement to the
Placement Agent for the benefit of the Purchaser.


(f)    Stock Certificates and Warrant. On or before the applicable Closing Date,
the Company shall have executed and delivered to the Placement Agent for the
benefit of the Purchaser the certificates (in such denominations as such
Purchaser shall request) for the Common Stock and the Warrant being acquired by
such Purchaser at the applicable Closing (in such denominations as such
Purchaser shall request) to such address set forth next to the name of the
Purchaser on the Purchaser Signature Page to this Agreement.


(g)    Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the exercise of the Warrants, a number of shares of Common Stock
equal to one hundred ten percent (110%) of the aggregate number of Warrant
Shares issuable upon exercise of the number of Warrants issued or to be issued
pursuant to this Agreement.


(h)           Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
-12-

--------------------------------------------------------------------------------


 
ARTICLE V
MISCELLANEOUS


Section 5.1  Survival of Representations. Notwithstanding any right of either
Party to investigate the affairs of the other Party, each Party has the right to
rely fully upon representations, warranties, covenants and agreements of the
other Party contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for twelve (12) months following the Closing.


Section 5.2  Waivers.  The waiver of a breach of this Agreement or the failure
of any Party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


Section 5.3  Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.


Section 5.4   Assignment.  This Agreement is not assignable except by operation
of law.


Section 5.5   Notice.  Any notice or statement given under this Agreement shall
be deemed to have been given if sent by registered mail addressed to the other
Party at the address indicated above or at such other address which shall have
been furnished in writing to the addressor.


Section 5.6  Governing Law.  This Agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


Section 5.7  Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
Party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other Party.


Section 5.8  Entire Agreement.  This Agreement and the Units executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the Parties with respect to the transactions
contemplated hereby, and supersedes all prior agreements, written or oral, with
respect hereof.


Section 5.9  Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


Section 5.10  Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


-13-

--------------------------------------------------------------------------------


 
       Section 5.11  Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed, shall constitute an original
copy hereof, but all of which together shall consider but one and the same
document.


Section 5.12  Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors,
successors and assigns.


Section 5.13  Facsimile Signatures.  This Agreement and the Transaction
Documents may be executed and delivered by facsimile or pdf electronic mail, and
all signatures shall, for purposes of this Agreement and such transaction
documents, be deemed to be originals and legally binding upon such signatory.


[the balance of this page intentionally left blank - signature pages follow]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
 
 

  GULFSTREAM INTERNATIONAL GROUP, INC.     (a Delaware corporation)        
 
By:
/s/        David Hackett, President                  

 
 



 
-15-

--------------------------------------------------------------------------------

 
 

  Purchaser Signature Page  16 of 16                  
 
By:
        Name        Title           

   
[Name of Purchaser – individual]
 
 
       
 
 
        Name                        Address of Purchaser                      
telephone:       fax:       email:      
 
 
Number of Units Purchased: _____________
      (Minimum 10,000 Units)               Total Purchase
Price:  $______________       (No. of Units Purchased x the Unit Purchase Price)
 

 
 

 
-16-

--------------------------------------------------------------------------------

 
